DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shoji et al. (US 2014/0239846 A1). 
 	As to claim 1, Shoji et al. teaches a display device ([0003]: display) comprising: 	a display element (111 in Fig. 2) emitting light by  current flowing ([0031]: drive current); 	a drive transistor (112 in Fig. 2) controlling the current flowing through the display element 
 	a diode connection transistor (113 in Fig. 2) connected to a source side of the drive transistor (112 in Fig. 2), 	wherein a constant potential is input to a back gate of the drive transistor (Fig. 2, back gate of transistor 112 is connected to power source voltage VDD), and 	an initialization wiring line is directly connected to the back gate (see Fig. 2 below: initialization wiring line is directly connected to the back gate of transistor 112).


    PNG
    media_image1.png
    433
    608
    media_image1.png
    Greyscale
 
 	
	As to claim 2,  Shoji et al.  teaches the display device according to claim 1, wherein the constant potential is constant for a period while the drive transistor is in an on state (Fig. 2, power source voltage VDD is constant for a period while the drive transistor 112 is in an on state).
Allowable Subject Matter
Claims 8-11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot in view of the new ground(s) of rejection.
 	Examiner respectfully disagrees with the applicant’s argument that Shoji fails to teach “an initialization wiring line is directly connected to the back gate,” as recited in amended independent claim 1. 
 	Shoji et al. teaches an initialization wiring line is directly connected to the back gate (see Fig. 2 below: initialization wiring line is directly connected to the back gate of transistor 112).

    PNG
    media_image1.png
    433
    608
    media_image1.png
    Greyscale

 	

 	Therefore, Shoji et al. teaches: “A display device ([0003]: display) comprising: 
 	a display element (111 in Fig. 2) emitting light by current flowing ([0031]: drive current); 	a drive transistor (112 in Fig. 2) controlling the current flowing through the display element 
 	a diode connection transistor (113 in Fig. 2) connected to a source side of the drive transistor (112 in Fig. 2), 	wherein a constant potential is input to a back gate of the drive transistor (Fig. 2, back gate of transistor 112 is connected to power source voltage VDD), and 	an initialization wiring line is directly connected to the back gate (see Fig. 2 above: initialization wiring line is directly connected to the back gate of transistor 112),” as recited in claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 








/STACY KHOO/Primary Examiner, Art Unit 2624